[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The court denies the plaintiff's motion for summary judgment as to the defendant's special defense, and grants said motion as to the liability issue only. This is specifically allowed by Practice Book 385. See Klawitter v. Cresla, 3 Conn. L. Rptr. 37
(1990); Hamill v. Smith, 25 Conn. Sup. 183 (1984).
A number of superior court decisions have found that a motion for summary judgment on a special defense is improper because Practice Book 379 makes no provision for it. See Rogers v. Daley Dev. Company Inc., 3 Conn. L. Rptr. 76 (Pickett, J., Dec. 12, 1990); H.R. Hillery Co. v. Crystal Mall Associates, 2 CSCR 324, (Feb. 11, 1987, Koletsky, J.).
Judgment may enter accordingly.
WILLIAM J. SULLIVAN, J.